DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites: “…wherein a light amount of the light source is increased when the touch key the light source of which is turned on is operated.”  This limitation is grammatically unclear, and hence, it is unclear as to what applicant is referring to.  
For purposes of examination, examiner will interpret claim 4 as reciting: “…wherein a light amount of the light source is increased when the touch key of the light source which is turned on is operated.”  
Claim 6 recites: “The air purifier according to Claim 1, comprising the touch key of a third group, the light source of which is turned on when the touch key of the first group is operated.”  This limitation is considered indefinite because it is unclear as to why there would be a third group if there is no mention of a second group previously in claim 1.  
claim 6 as dependent on claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiruta, Y. (JP2016050687A, relied on machine translation, hereinafter Hiruta) in view of Yumiba, D. (JP2009192132A, relied on machine translation, hereinafter Yumiba).
In regards to Claim 1, Hiruta discloses an air purifier (#100) performing an air purifying operation by drive of an air blower, the air purifier comprising: 
a housing (#13) in which an inlet (#13d) and an outlet (#10) are opened (see figure 2 and paragraphs [0017]-[0018]); 
an air passage that connects the inlet (#13d) and the outlet (#10) (see figures 3-4, and paragraph [0018]).; 
the air blower (#44) that is disposed in the air passage (see figures 3-4 and paragraph [0019]); 
a filter (#42) that is disposed so as to face the inlet (#13d) (see figures 4-5 and paragraphs [0024]-[0025]); and 
an operation panel (#16) that has a plurality of touch keys (#17a) and a plurality of light sources (L3) which correspond to the respective touch keys (see figures 8-9, and paragraphs [0045]-[0046] and [0068]-[0074]).
Hiruta fails to disclose: 
a human body detection unit that detects presence/absence of a person is provided in the housing, and 
a light source of a predetermined touch key of a first group is turned off when a person is not detected by the human body detection unit, and is turned on or blinks when a person is detected by the human body detection unit.

Yumiba teaches an air conditioner system provided with a human body detection sensor and control means for detecting whether or not a person is in a room, and a display unit for displaying the operating state of the air conditioner.  When it is determined by the human body detection control means that there are no people in the room while the air conditioner is operating, the display unit and lighting display unit can be turned off even when the air conditioner is operating, and when it is determined by the human body detection control means that there is a person in the room, the lighting is turned on again to display the operating state of the air conditioner, thereby saving energy and also extending the life of the display device (see paragraphs [0006] and [0009]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purifier as disclosed by Hiruta by having a human body detection unit that detects presence/absence of a person is provided in the housing, and a light source of a predetermined touch key of a first group is turned off when a person is not detected by the human body detection unit, and is turned on or blinks when a person is detected by the human body detection unit, as claimed by the applicant, with a reasonable expectation of success, as Yumiba teaches an air conditioner system provided with a human body detection sensor and control means for detecting whether or not a person is in a room, a display unit for displaying the operating state of the air conditioner, and when it is determined by the human body detection control means that there are no people in the room while the air conditioner is 
In regards to Claim 6, Hiruta discloses further comprising the touch key of a third group, the light source of which is turned on when the touch key of the first group is operated (see figure 9).
In regards to Claim 7, Hiruta, in view of Yumiba, discloses the air purifier as recited in claim 1.  Hiruta discloses a display unit (#18) which has a notificiation unit that is displayed when a light source (L1) for display is turned on (see paragraph [0052]), but fails to disclose wherein the light source for display is turned off when a person is not detected by the human body detection unit, and is turned on or blinks when a person is detected by the human body detection unit.
Yumiba teaches an air conditioner system which provides energy savings and helps extend the life of the display device by displaying the operating state only when a person is in the room (see paragraphs [0003]-[0005]). 
Yumiba teaches an air conditioner system provided with a human body detection sensor and control means for detecting whether or not a person is in a room, and a display unit for displaying the operating state of the air conditioner.  When it is determined by the human body detection control means that there are no people in the room while the air conditioner is operating, the display unit and lighting display unit can be turned off even when the air conditioner is operating, and when it is determined by the human body 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purifier as disclosed by Hiruta by having a human body detection unit that detects presence/absence of a person is provided in the housing, and a light source of a predetermined touch key of a first group is turned off when a person is not detected by the human body detection unit, and is turned on or blinks when a person is detected by the human body detection unit, as claimed by the applicant, with a reasonable expectation of success, as Yumiba teaches an air conditioner system provided with a human body detection sensor and control means for detecting whether or not a person is in a room, a display unit for displaying the operating state of the air conditioner, and when it is determined by the human body detection control means that there are no people in the room while the air conditioner is operating, the display unit and lighting display unit can be turned off even when the air conditioner is operating, and when it is determined by the human body detection control means that there is a person in the room, the lighting is turned on again to display the operating state of the air conditioner, thereby saving energy and also extending the life of the display device (see paragraphs [0006] and [0009]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hiruta, in view of Yumiba, and further in view of Koseto, J. (JP2015090251, relied on machine translation, hereinafter Koseto).
Claim 3, Hiruta, in view of Yumiba, discloses the air purifier as recited in claim 1, but fails to disclose wherein the light source of the touch key of a second group that is different from the first group is always turned on, and the touch key of the second group includes a start key by which start or stop of the air purifying operation is instructed. 
However, Koseto teaches an air purifier having an operation panel (#2) on the air purifier.  The air purifier (#50) comprises a housing having an inlet and outlet, a fan, a filter, a control unit and an operation panel comprising a plurality of switches (#3, #4, #5), i.e. touch keys, wherein switch (#3) and switch (#4) are always displayed, i.e. light source is turned on, and a switch (#5), is displayed when a specific operation is performed.  Switch (#3) switches between a standby state (off) and an operating state (on) of the purifier (#50) (see paragraphs [0016]-[0017]).  This is considered equivalent to wherein the light source of the touch key of a second group that is different from the first group is always turned on, and the touch key of the second group includes a start key by which start or stop of the air purifying operation is instructed, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purifier as disclosed by Hiruta, in view of Yumiba, by having the light source of the touch key of a second group that is different from the first group always turned on, and the touch key of the second group includes a start key by which start or stop of the air purifying operation is instructed, as claimed by the applicant, with a reasonable expectation of success, as Koseto teaches air purifier comprising a housing having an inlet and outlet, a fan, a filter, a control unit and an operation panel comprising a plurality of switches, i.e. touch keys, wherein switch (#3) and switch (#4) are always displayed, i.e. light source is turned on, and a switch (#5), 

Examiner’s Comments
	In regards to Claim 4, no art rejection has been made.  It has only been rejected under 35 USC 112(b) as explained above in the office action. 

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/Primary Examiner, Art Unit 1796